 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nutrition Distribution LLC,                       No. CV-18-00348-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   IQ Formulations LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendant IQ Formulations, LLC’s Motion to Dismiss
16   and alternative Motion to Transfer (Doc. 21). For the following reasons the motion to
17   dismiss is granted and the alternative motion to transfer is denied as moot.
18                                       BACKGROUND
19          Nutrition Distribution (“Nutrition”) and IQ Formulations (“IQ”) compete in the
20   exercise supplements industry. Nutrition is an Arizona limited liability company with its
21   principal place of business in Phoenix. IQ is a Florida limited liability company with its
22   principal base of business in Tamarac, Florida. Nutrition alleges in its First Amended
23   Complaint (“FAC”) that two IQ products, “E.S.P. Extreme” and “Synadrex,” contain a
24   chemical known as DMHA. Nutrition alleges that DMHA is a dangerous substance and
25   that by marketing products containing DMHA as safe exercise supplements, IQ has
26   violated the Lanham Act’s prohibition of false, misleading, or deceptive advertising
27   practices, thus injuring Nutrition, which is forced to compete against products that can be
28   sold much cheaper because DMHA is inexpensive to produce.
 1          IQ sells its products to a third party that has discretion to then resell the products
 2   nationwide or to other third-party resellers. IQ also operates a website—accessible in all
 3   fifty states—through which it sells its own products. This site generates approximately 8%
 4   of IQ’s annual sales. IQ’s website previously contained a feature that allowed users to
 5   locate third-party stores near them that might sell IQ products. The store-locator feature
 6   listed multiple stores in Arizona where customers could potentially purchase IQ products
 7   from a third party. Additionally, two Arizona-based websites sell Synadrex and E.S.P.
 8   Extreme. IQ does not, however, directly sell its products to the stores listed on its website
 9   or the two Arizona websites.
10          IQ moves to dismiss under Federal Rule of Civil Procedure 12(b)(2), arguing that
11   due process prevents this court’s exercise of jurisdiction over it because it lacks sufficient
12   minimum contacts with Arizona.
13                                          DISCUSSION
14   I.     Legal Standard
15          Nutrition bears the burden of establishing personal jurisdiction. See Dole Food Co.,
16   Inc. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). It can meet this burden by alleging
17   facts that, if true, would support personal jurisdiction over IQ. See Ballard v. Savage, 65
18   F.3d 1495, 1498 (9th Cir. 1995). However, Nutrition cannot “simply rest on the bare
19   allegations of its complaint” if IQ presents affirmative evidence contradicting the
20   jurisdictional allegations in the complaint, Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551
21   F.2d 784, 787 (9th Cir. 1977), but must present proof of personal jurisdiction through
22   affidavits and declarations. AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th
23   Cir. 1996). Once the parties have presented affidavits or other jurisdictional evidence,
24   uncontroverted statements in the complaint are taken as true, and conflicts between facts
25   contained in competing affidavits are resolved in Nutrition’s favor. Schwarzenegger v.
26   Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
27   ///
28   ///



                                                 -2-
 1   II.    Analysis
 2          Arizona’s long arm statute extends jurisdiction “to the maximum extent permitted
 3   by the . . . Constitution of the United States,” so resolution of the issues here requires only
 4   a Due Process analysis. See Ariz. R. Civ. P. 4.2(a); Davis v. Metro Prod., Inc., 885 F.2d
 5   515, 520 (9th Cir. 1989). The Due Process Clause requires that nonresident defendants
 6   have sufficient “minimum contacts” with the forum state so that the exercise of personal
 7   jurisdiction “does not offend traditional notions of fair play and substantial justice.” Int’l
 8   Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Due process protects a defendant’s
 9   “liberty interest in not being subject to the binding judgments of a forum with which he has
10   established no meaningful ‘contacts, ties or relations.’” Omeluk v. Langsten Slip &
11   Batbyggeri A/S, 52 F.3d 267, 269–70 (9th Cir. 1995) (quoting Burger King Corp. v.
12   Rudzewicz, 471 U.S. 462, 471–72 (1985)). Courts must determine whether the defendant’s
13   contacts with the forum are sufficient to support either “general” or “specific” jurisdiction.
14   See Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414 (1984).
15          B.     General Personal Jurisdiction
16          To be subjected to general personal jurisdiction, the Defendant must have
17   “affiliations so continuous and systematic as to render the foreign corporation essentially
18   at home in the forum State, i.e., comparable to a domestic enterprise in that state.” Ranza
19   v. Nike, Inc., 793 F.3d 1059, 1069 (9th Cir. 2015). IQ contends that Nutrition has failed to
20   allege facts establishing that IQ is subject to general personal jurisdiction in Arizona.
21   Nutrition concedes the point by failing to respond to it. At any rate, IQ’s contacts with
22   Arizona are insufficient to subject it to general personal jurisdiction.
23          C.     Specific Jurisdiction
24          The Ninth Circuit applies a three-part test to determine whether the defendant’s
25   contacts with the forum state are sufficient to subject it to the state’s specific jurisdiction.
26   Specific jurisdiction exists only if (1) the defendant purposefully availed itself of the
27   privileges of conducting activities in the forum, thereby invoking the benefits and
28   protections of its laws, or purposely directs conduct at the forum that has effects in the


                                                  -3-
 1   forum; (2) the claim arises out of the defendant’s forum-related activities; and
 2   (3) the exercise of jurisdiction comports with fair play and substantial justice, i.e., it is
 3   reasonable. See Schwarzenegger, 374 F.3d at 802 (citing Burger King, 471 U.S. at 476–
 4   78). The plaintiff must satisfy the first two prongs of the test. Id. If it does so, a
 5   presumption of reasonability arises, and the defendant must then make a “compelling case”
 6   that jurisdiction would not be reasonable. Haisten v. Grass Valley Medical Reimbursement
 7   Fund, 784 F.2d 1392, 1397 (9th Cir. 1986).
 8          In tort cases, courts in this circuit apply a “purposeful direction” analysis for the
 9   first prong. Yahoo! Inc. v. La Ligue Contre Le Recisme Et L’Antisemitisme, 433 F.3d 1199,
10   1206 (9th Cir. 2006). Lanham Act cases sound in tort, so that analysis applies to this case.
11   See Nutrition Distribution LLC v. Juggernaut Nutrition LLC, No. CV-18-00762-PHX-
12   JAT, 2018 WL 4385598, at *2 (D. Ariz. Sept. 14, 2018). The Ninth Circuit evaluates
13   “purposeful direction” using the Supreme Court’s “effects” test in Calder v. Jones, 465
14   U.S. 783 (1984). Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th
15   Cir. 2010). That test requires that “the defendant allegedly must have (1) committed an
16   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
17   knows is likely to be suffered at the forum state.” Yahoo!, 433 F.3d at 1206 (9th Cir. 2006).
18                 1.     Intentional Act
19          The parties do not contest this element. “We construe ‘intent in the context of the
20   ‘intentional act’ test as referring to an intent to perform an actual physical act in the real
21   world, rather than an intent to accomplish a result or consequence of that act.”
22   Schwarzenegger, 374 F.3d at 806. IQ clearly intended to sell its products alleged to contain
23   DMHA.
24                 2.     Express Aiming
25          “Purposeful direction” and “express aiming” are highly abstract phrases that “in the
26   jurisdictional context hardly define[] themselves.” Bancroft & Masters, Inc. v. Augusta
27   Nat. Inc., 223 F.3d 1082, 1087 (9th Cir. 2000), overruled in part on other grounds by
28   Yahoo!, 433 F.3d at 1207. The Supreme Court has employed the “stream of commerce”


                                                 -4-
 1   metaphor to analyze situations in which an entity places a product into circulation by
 2   selling that product to another entity that then sells the product in another market. Asahi
 3   Metal Indus. Co. v. Superior Court, 480 U.S. 102 (1987). The Ninth Circuit has followed
 4   Justice O’Connor’s plurality approach in Asahi by holding that “[t]he placement of a
 5   product into the stream of commerce, without more, is not an act purposefully directed
 6   toward a forum state.” Holland America Line Inc. v. Wartsila North America, Inc., 485
 7   F.3d 450, 459 (9th Cir. 2007) (citing Asahi, 480 U.S. at 112). “Even a defendant’s
 8   awareness that the stream of commerce may or will sweep the product into the forum state
 9   does not convert the mere act of placing the product into the stream of commerce into an
10   act purposefully directed toward the forum state.” Id.
11          Here, IQ’s conduct does not qualify as “express aiming” at Arizona, and thus IQ has
12   not purposefully directed its conduct at the state. Nutrition puts forth two theories to
13   support its contention that IQ has purposefully directed its conduct at Arizona. First,
14   Nutrition claims that by selling its product to a third party that has discretion to distribute
15   IQ’s product around the country—apparently including multiple locations and websites in
16   Arizona—IQ has purposely directed its conduct at Arizona. Second, it argues that IQ’s
17   direct sales website is sufficient to subject it to personal jurisdiction in Arizona.
18          The first argument fails. “The placement of a product into the stream of commerce,
19   without more, is not an act purposefully directed toward a forum state.” Holland America
20   Line Inc. v. Wartsila North America, Inc., 485 F.3d 450, 459 (9th Cir. 2007) (citing Asahi,
21   480 U.S. at 112). IQ sells its products to a third party, which then has discretion to re-sell
22   IQ’s products to a variety of vendors. (Doc. 21-1 at 11–12 ¶ 19). IQ does not contract
23   with or sell products to any of the stores or websites that Nutrition points to. (Id. at 11
24   ¶ 18). Further, IQ does not actively market or solicit the sale of the products to any of the
25   retailers that Nutrition identifies. (Id. at 12 ¶ 23). Even if IQ is aware—as it apparently
26   is—that its product will be swept by the stream of commerce into Arizona, that awareness
27   “does not convert the mere act of placing the product into the stream of commerce into an
28   act purposefully directed toward the forum state.” Holland America Line, 485 F.3d at 459.


                                                  -5-
 1             The store-locator feature on IQ’s website is also insufficient to establish “express
 2   aiming” under the Calder test. IQ receives no purchase orders from and does not enter
 3   agreements with any of the retailers listed on the website. (Id. at ¶ 24). IQ does not verify
 4   that any of the stores listed actually sell any of its products, and IQ has in fact verified—in
 5   response to this litigation—that some of the stores listed do not sell its products. (Id. at
 6   ¶ 25; 13 ¶ 29). It appears that IQ derives no direct benefit at all by listing the stores on its
 7   website, and its CEO describes listing the stores as “a courtesy.” (Id. at 12 ¶ 25). IQ’s
 8   website suggests some locations down the stream of commerce where its products may (or
 9   may not) be found. While this demonstrates that IQ is aware that its products may reach
10   Arizona, it “does not convert the mere act of placing the product into the stream of
11   commerce into an act purposefully directed” at Arizona. Holland America Line, 485 F.3d
12   at 459.
13             IQ’s direct-sales website is also insufficient to establish express aiming. Nutrition
14   alleges that IQ “has, through wholesalers, shipped, distributed, offered for sale, sold and
15   advertised its supplement products in [Arizona].” (Doc. 18 at ¶ 10). IQ has countered
16   these allegations with a declaration stating that IQ does not sell the products at issue to any
17   of the stores listed in the Complaint, nor does it sell the products to the two websites listed
18   in the Complaint. (Doc. 21-1 at 11–14 ¶¶ 18–33). Regarding its website, IQ’s declaration
19   states that only 8% of its overall company sales are made through the website. (Id. at ¶ 21).
20   And of the sales of the two products at issue, only a miniscule fraction of sales—0.05% of
21   one product and 0.26% of the other—are made to Arizona residents, while the
22   overwhelming majority of sales are made to customers in Florida.1 Nutrition offers no
23   evidence in response.        Such small percentages are insufficient to establish that IQ
24   “expressly aimed” its conduct at Arizona, particularly when IQ has no other presence at all
25   in the state. See Monje v. Spin Master Inc., No. CV-09-1713-PHX-GMS, 2013 WL
26   2369888, at *7 (D. Ariz. May 29, 2013) (noting that under J. McIntyre Machinery, Ltd. v.
27
28   1
      According to IQ’s declaration, in 2017 only 92 of 35,707 units of one product and 11 of
     20,597 units of the other product were sent to Arizona. (Doc. 21-1 at 3 fn.2).

                                                   -6-
 1   Nicastro, 564 U.S. 873, 888–89 (2011), “quantity matters.”); Nutrition Distribution, LLC
 2   v. Muscle Store, Inc., No. CV-17-02116-PHX-GMS, 2017 U.S. Dist. Lexis 177676 (D.
 3   Ariz. Oct. 26, 2017).
 4          Nutrition cites a case from this Court to argue that personal jurisdiction may be
 5   exercised over IQ here. In Monje v. Spin Master Inc., this Court concluded that it had
 6   personal jurisdiction over the defendant. No. CV-09-1713-PHX-GMS, 2013 WL 2369888
 7   (D. Ariz. May 29, 2013). In Monje, the defendant was an Australian company registered
 8   in Melbourne. Id. at *1. The defendant contracted with a third party to oversee the
 9   production of its product and its distribution in the United States. Id. This Court held that
10   the defendant had not “passively launch[ed] its product into the stream of commerce.” Id.
11   at *7. Rather, the defendant “was involved in every aspect of the [product]—from design,
12   to manufacture, to distribution—to a degree sufficient to convince this Court that it [could]
13   exercise jurisdiction” over the defendant. Id. The defendant supplied its distributors with
14   “a wealth of marketing material”; it did not relinquish full control of product distribution;
15   it ordered distribution stopped when safety concerns arose; its website specifically targeted
16   the United States market and invited “stateside” customers to contact the defendant to find
17   out where they could purchase its products. Id. at *7–*8. Although a third-party producer
18   and distributor were involved, it was clear in Monje that the defendant was involved in the
19   production and distribution of its product sufficiently to conclude that it had expressly
20   aimed its conduct at the forum.
21          In contrast, in this case, IQ does not “work closely with another entity to execute” a
22   plan to have its products sold in Arizona. Id. at *9. Rather, IQ produces its product, and
23   then sells it to a third party that has complete discretion to re-sell the products to other
24   distributors if it chooses to do so. (Doc. 21-1 at 12 ¶ 24). IQ does not verify what third-
25   party retailers its products are sold to.2 (Id.). It has not been alleged that IQ retains any
26
     2
       Obviously, IQ must receive information about third parties that sell its products from
27   somewhere, or its store-locator feature could not exist at all. But according to the affidavit
     of its CEO, IQ is uninvolved with its distributor’s decisions to sell its products. The
28   assertion that IQ does not verify the retailers that actually carry its product is supported by
     the fact that IQ, in response to this litigation, confirmed that some of the stores listed on its

                                                   -7-
 1   downstream control over the distribution of its products once they have been sold to the
 2   distributor. Nutrition has not alleged that IQ is actively involved in marketing efforts with
 3   the distributor. It is not clear that IQ could order its products pulled from the shelves if
 4   such action was necessary—it does not deal directly with any of the Arizona stores or
 5   websites. Even though IQ’s website does list locations of retailers that may (or may not)
 6   sell IQ’s products, the fact that it does not verify whether those retailers actually sell its
 7   products suggests that the store-locator feature is not directly targeted at Arizona. Unlike
 8   the defendant in Monje, IQ does not retain close control over its product once it has been
 9   launched into the stream of commerce.
10          Nutrition has failed to allege facts sufficient to demonstrate that IQ expressly aims
11   its conduct at Arizona. This in turn means that IQ has not purposefully directed its conduct
12   at Arizona. Nutrition has therefore failed to meet its burden of showing that IQ is subject
13   to personal jurisdiction in Arizona. Because the Court concludes that Nutrition has failed
14   to establish that the Court has personal jurisdiction over IQ, the Court does not address the
15   third prong of the Calder test.
16          D.     Transfer
17          Even though this Court lacks personal jurisdiction over IQ, it has the authority to
18   transfer the case pursuant to 28 U.S.C. § 1406(a). See Goldlawr, Inc. v. Heiman, 369 U.S.
19   463, 466 (1962) (“The language of § 1406(a) is amply broad enough to authorize the
20   transfer of cases, however wrong the plaintiff may have been in filing his case as to venue,
21   whether the court in which it was filed had personal jurisdiction over the defendants or
22   not.”). When a suit is in the wrong venue, the district court “shall dismiss, or if it be in the
23   interest of justice, transfer such case.” 28 U.S.C. § 1406(a). Transfer is normally in the
24   interest of justice because “dismissal of an action that could be brought elsewhere is time-
25   consuming and justice-defeating.” Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990)
26   (quotation marks omitted). The values underlying the preference for transfer include
27   protecting uninformed plaintiffs and “removing whatever obstacles may impede an
28
     website do not actually carry its products.

                                                   -8-
 1   expeditious and orderly adjudication of cases and controversies on their merits.” Goldlawr,
 2   369 U.S. at 466–67 (1962).
 3          Here, considering those values, dismissal without prejudice is the appropriate result.
 4   Nutrition is no stranger to lawsuits of this type, and particularly to fights over motions to
 5   dismiss for lack of personal jurisdiction. Nutrition is in no way an “uninformed plaintiff.”
 6   Further, IQ attempted to resolve the jurisdiction issue without filing a motion to dismiss,
 7   but Nutrition refused, thus necessitating the current motion.
 8                                        CONCLUSION
 9          IT IS THEREFORE ORDERED that Defendant IQ Formulations, LLC’s Motion
10   to Dismiss (Doc. 21) is GRANTED and this case is DISMISSED WITHOUT
11   PREJUDICE.
12          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
13   and enter judgment accordingly.
14          Dated this 7th day of March, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
